41 A.3d 736 (2012)
210 N.J. 115
In the Matter of Neil L. GROSS, An Attorney at Law (Attorney No. XXXXXXXXX).
D-87 September Term 2011 070354
Supreme Court of New Jersey.
May 2, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-324, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that NEIL L. GROSS of FLANDERS, who was admitted to the bar of this State in 1994, should be censured for violating RPC 1.1(a) (gross neglect), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that NEIL L. GROSS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *737 appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.